Citation Nr: 0032558	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  96-50 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a foot disability.

2. Entitlement to service connection for an ankle disability.

3. Entitlement to service connection for a left leg 
disability.

4. Whether new and material evidence has been submitted to 
reopen a claim of service connection for headaches.

5. Entitlement to service connection for dizziness.

6. Entitlement to service connection for an ear disability 
other than hearing loss.

7. Entitlement to service connection for a throat disability.

8. Entitlement to service connection for cramps in the legs.

9. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10. Entitlement to restoration of 
a 10 percent rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1952 to 
May 1959.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in January 1998.  The appeal 
regarding the claim for restoration of the 10 percent rating 
for hearing loss was supplemented during the pendency of this 
matter to include the claims for service connection as listed 
above.  This appeal originates from decisions by the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran appeared a hearing before the Board in October 
2000 and described his claims.  On the basis of this 
testimony, the Board finds that his current claims of service 
connection for leg disabilities do not mirror claims 
previously denied in March 1987, namely service connection 
for venous disability and herniated nucleus pulposus 
affecting the lower extremity.  Consequently, the current 
claims of service connection for left leg disability and 
cramps in the legs will be considered without regard to the 
prior final denial in 1987.  

The Board notes that the evidence of record reflects 
complaints of tinnitus and that the appellant has indicated 
that it had its onset during service.  However, it does not 
appear that a claim of service connection for tinnitus has 
been addressed by the RO.  Accordingly, this matter is 
referred to the RO for appropriate action.

(Consideration of the claims of service connection for a foot 
disability, an ankle disability, a left leg disability, 
dizziness, ear disability other than hearing loss, a throat 
disability, and cramps in the legs, and the application to 
reopen a claim of service connection for headaches, will be 
deferred until after completion of the development sought in 
the remand below.)


FINDINGS OF FACT

1. In November 1993, the RO assigned a 10 percent disability 
evaluation for service-connected hearing loss, effective 
from May 20, 1993.

2. In July 1995, the RO proposed to reduce the disability 
evaluation for the appellant's hearing loss based upon 
findings on VA examination in April 1995.

3. In October 1995, the RO implemented the reduction and the 
hearing loss disorder was assigned a noncompensable 
disability evaluation effective from January 1, 1996.

4. At the time of the reduction, the appellant's hearing loss 
was manifested by complaints of difficulty hearing and 
equated with a numeric score of II for each ear.


5. The record reflects that the appellant served on active 
duty in Korea.

6. The veteran has PTSD that is related to his having been 
exposed to extreme weather conditions while serving in 
Korea.


CONCLUSIONS OF LAW

1. The reduction of a 10 percent disability evaluation for 
hearing loss in 1995 was proper.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 3.105(e), 4.87, Diagnostic Code 
6100 (1995).

2. The appellant has PTSD that is the result of disease or 
injury incurred during active military service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction

In November 1993, the RO assigned a 10 percent disability 
evaluation for hearing loss, effective from May 20, 1993.  
The 10 percent disability evaluation was assigned based on 
findings made at a VA audiology examination in October 1993.  
In June 1993, the audiometric results were interpreted to 
indicate a restricted bilateral high frequency hearing loss.  
On examination in October 1993, the average puretone decibel 
loss was 38 in the left ear and 43 in the right ear with 
speech recognition scores of 78 percent and 68 percent, 
respectively.  

In July 1995, the RO proposed to reduce the disability 
evaluation for the appellant's hearing loss based upon 
findings made at a VA examination in April 1995, which 
documented an average puretone decibel loss of 41 on the 
right and 35 on the left with speech recognition scores of 84 
percent and 86 percent, respectively.  The appellant was 
provided notice of the proposed reduction in July 1995.

In August 1995, the appellant submitted several statements 
regarding the severity of his hearing loss and indicated that 
he had difficulty understanding what people were saying.  

In October 1995, the RO implemented the reduction and the 
hearing loss disorder was assigned a noncompensable 
disability evaluation effective from January 1, 1996.

Generally, reductions in disability evaluations are governed 
by 38 C.F.R. § 3.105(e) and § 3.344.  Pursuant to 38 C.F.R. 
§ 3.105(e), where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons thereof, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e) (1995).  Unless otherwise 
provided in paragraph (h) of 38 C.F.R. § 3.105, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(1995).  

When viewed in light of the actions taken by the RO as 
summarized above, the Board concludes that the appellant was 
provided with proper notice and process in the reduction of 
his hearing loss disability rating pursuant to the 
requirements of 38 C.F.R. § 3.105(e).  Furthermore, the 10 
percent rating for hearing loss had been in effect for a 
period of not quite 3 years prior to the reduction and 
therefore the provisions of 38 C.F.R. § 3.344 (1995) 
regarding the stabilization of disability ratings were not 
for application in this case.  38 C.F.R. § 3.344(c) (1995).  


With respect to the substantive aspects of the appellant's 
claim, hearing loss disabilities were, and continue to be, 
evaluated on the basis of average puretone thresholds and 
speech discrimination scores.  38 C.F.R. § 4.87 (1995); 
38 C.F.R. § 4.85 (2000).  Indeed, in Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992) the United States Court of Appeals 
for Veterans Claims (Court) pointed out that the assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule.  

In this case, the record reflects that the appellant's 
hearing disability was found to be noncompensably disabling 
on examination in April 1995.  He had puretone averages of 41 
and 35, with speech recognition scores of 84 and 86 in the 
right and left ears, respectively.  This equated to a numeric 
score of II for each ear, meaning that a compensable rating 
was not warranted.  38 C.F.R. § 4.87 (1995).  In fact, 
evidence received thereafter, including a private 
audiological examination in July 1997 and VA audiological 
examination in April 1998, did not suggest that a compensable 
rating was warranted under the rating criteria.  In April 
1998, he had puretone averages of 41 on the right and 38 on 
the left with speech recognition scores of 88 percent and 86 
percent, respectively.  When viewed in light of rating tables 
VI and VII from 38 C.F.R. § 4.85 et seq., these results 
equate to a noncompensable disability evaluation pursuant to 
Diagnostic Code 6100.  

After careful review of the record, the Board concludes that 
the evidence of record in October 1995 supported the 
reduction of the disability evaluation for the appellant's 
hearing loss to the noncompensable level.  Accordingly, 
entitlement to restoration of the 10 percent disability 
evaluation for hearing loss is not warranted.

PTSD

Claims of service connection for PTSD are governed by 38 
C.F.R. § 3.304(f).  Specifically, service connection for this 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, 

established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In this case, the appellant has alleged that he developed 
PTSD as a result of his experiences on active duty while 
serving in Korea.  He has argued that he fell into a human 
waste pit while on patrol in Korea and feared that he might 
drown or freeze to death.  He also indicated that the weather 
conditions in Korea caused him to fear losing his life.  
While the veteran's service medical records do not 
specifically document any treatment for a fall into a human 
waste pit or for injuries due to exposure to cold 
temperatures, the Board points out that the appellant is 
competent to describe such events.  Given that nothing has 
been presented to cause the Board to question the credibility 
of the appellant, the Board is persuaded that the appellant 
likely had the experiences as alleged, particularly the 
exposure to extreme weather conditions.

In December 1998, after review of the appellant's claims file 
and extensive psychological testing, a VA psychologist 
diagnosed PTSD and related that diagnosis to the appellant's 
military service in Korea.  The examiner indicated that the 
psychometric testing, interview, observations and reported 
history support a diagnosis of PTSD related to the 
appellant's exposure to extreme climatic conditions which 
caused a chronic fear dying in Korea's demilitarized zone.  

Although the RO denied the appellant's claim on the basis 
that the evidence does not establish that a stressful 
experience occurred, the Board notes that the VA psychologist 
apparently concluded that it was the appellant's exposure to 
extreme climatic conditions while serving in Korea which met 
the stressor element of the PTSD diagnosis.  While PTSD 
claims which are not combat related generally require 
credible supporting evidence that the claimed in-service 
stressor occurred as noted above, the appellant's presence in 
Korea in December 1957 is documented within the service 
medical records and the fact that Korea is subject to cold 
weather conditions during the winter is recognized by the 
Board.

Accordingly, the regulatory criteria have been met and the 
Board concludes that entitlement to service connection for 
PTSD is warranted.


ORDER

The claim for restoration of a 10 percent evaluation for 
hearing loss is denied.

Service connection for PTSD is granted.


REMAND

Initially, with respect to the appellant's claim of service 
connection for headaches, the Board notes that service 
connection for headaches was previously denied by the RO in 
February 1987, which denial was confirmed and continued in 
March 1987.  The appellant was notified of that decision in 
March 1987 and there was no appeal filed within one year of 
that notification.  38 C.F.R. §§ 19.129, 19.192 (1986).  
Accordingly the denial of the claim of service connection for 
headaches became final upon the expiration of the one-year 
appeal period.  While the appellant's current claim for 
service connection for headaches is based upon his fall into 
a human waste pit and the cold weather experienced while he 
served in Korea, a theory of entitlement which was not 
specifically addressed by the RO in February or March 1987, 
the Board finds that the current claim is not sufficiently 
different from the previously denied claim to allow for 
adjudication on the merits without first considering whether 
new and material evidence has been submitted.  In the 
February1987 decision, the RO considered the appellant's 
allegations that his headaches developed while he was 
hospitalized in 1956 or 1957 with an elevated temperature.  
In adjudicating this claim, the RO considered the service 
medical records as well as the post-service evidence of 
record, including VA examination reports dated in 1970 and 
1971 and the laws and regulations applicable to a claim for 
service connection.  This is essentially the same evidence, 
law and regulations which would be reviewed to adjudicate the 
appellant's current claim for service connection for 
headaches.  

The RO has adjudicated the appellant's current claim on the 
merits and as such, has not provided him with the laws and 
regulations regarding the finality of previously denied 
claims and the need to submit new and material evidence 
before his claim will be reopened.  Accordingly, this issue 
must be returned to the RO for the issuance of a supplemental 
statement of the case which provides citation to, and 
discussion of the appropriate provisions regarding finality 
of the RO's February and March 1987 decisions.

With respect to the remaining claims, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
issues of entitlement to service connection for a foot 
disability, an ankle disability, a left leg disability, 
dizziness, ear disability other than hearing loss, a throat 
disability and cramps in the legs is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional 

notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on these issues at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand of these issues is 
required.  

Finally, at his October 2000 hearing, when addressing the 
claim of service connection for ear disability, the appellant 
indicated that the problem with his ears was hearing loss, 
suggesting that he claims to have no other disability for 
which service connection is sought.  In view of the apparent 
confusion surrounding the nature of the appellant's service 
connection claim regarding his ears, the Board believes that 
clarification is required to determine, if indeed, the 
appellant seeks entitlement to service connection for some 
ear disorder other than hearing loss.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The appellant should be requested to 
clarify his claim regarding his ears.  
He should be asked to specify whether he 
is seeking entitlement to service 
connection for an ear disability other 
than hearing loss, and if so, to 
identify the nature of the disability, 
if feasible.  

2. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the appellant.  If private medical 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

3. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether any of the claimed 
disabilities is attributable to 
military service.  The examiner(s) 
should be asked to specifically 
diagnose each disability found 
relative to the veteran's claims of 
service connection, and provide an 
opinion as to the medical 
probabilities that each diagnosed 
problem is attributable to military 
service.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated.

4. The RO should re-adjudicate the claim 
for service connection for headaches 
based upon the finality of the 1987 
decisions.  If the claim remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case, 
which includes citation to, and 
discussion of the applicable laws and 
regulations regarding finality of RO 
decisions and requirements for 
reopening a claim.


5. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

6. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



